Title: To Thomas Jefferson from Abbé Morellet, [10 August 1786]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
jeudy [10 Aug. 1786]

En recevant le dernier billet que vous m’aves fait l’honneur de m’ecrire lorsque vous m’aves envoyé la carte que vous aves pris la peine de faire j’étois obligé de sortir au moment même et je n’ai pas eu le tems de vous parler de cette même carte. Je repare aujourd’hui cette omission. Je ne doute point que votre travail ne donne beaucoup de prix à nôtre edition. Une bonne carte est la chose la plus essentielle pour une description de pays aussi bien faite que celle que vous voules bien permettre que je rende publique mais par cette raison même il est bien essentiel que la carte soit prête pour la fin de l’automne. Vous pouves seul prendre les moyens necessaires pour la prompte execution puisque vous connoisses le graveur que vous en charges. Il fera plus pour vous que pour un libraire francois et s’il falloit que le mien traitat directement avec lui ce seroit un embarras dont nous ne nous tirerions point. Je sens pourtant fort bien qu’il faut que les frais soient faits ou du moins remboursés par le libraire qui vendra la traduction. C’est aussi l’engagement que je contracte pour lui envers vous en vous suppliant de vouloir bien faire l’avance de la petite somme que le graveur exigera et dont vous seres remboursé sur les premiers produits de la vente de l’ouvrage. Je suis obligé d’ailleurs de faire au libraire quelque avance car il a fort peu de fonds et sans cela je ne l’aurois pas determiné à se charger de ma traduction. Mais comme l’ouvrage enrichi d’une bonne carte sera certainement recherché nous aurons bientot retiré nos avances et nous aurons eu le plaisir de publier un ouvrage utile. J’ai eu l’honneur de vous ecrire qu’il falloit que la planche nous fut envoyée aussi tot qu’elle seroit gravée. C’est le seul moyen de la donner au public à un prix raisonnable car s’il falloit faire tirer et faire venir d’angletterre les cartes elles mêmes jamais nous ne sortirions de cet embarras nous serions à la merci du graveur anglois et le livre avec la carte reviendroient à un prix exorbitant. Je ne puis trop insister sur ce point sur lequel je vous supplie de vous expliquer clairement et positivement avec le graveur anglois en lui confiant votre carte manuscrite. J’attens avec beaucoup d’impatience un jour de liberté ou je puisse aller vous rendre mes devoirs dans la solitude que vous embellissés par tous les moyens que pline employoit lorsqu’il disoit qu’il n’étoit jamais moins seul que quand il etoit seul. Agrèes mes très humbles respects.

J’oubliois de vous faire observer que lorsque la planche aura fourni le nombre d’exemplaires necessaire à notre edition elle vous reviendra pour en faire l’usage que vous trouveres convenable à moins que vous ne veuillies nous la laisser pour en traiter avec quelque geographe et pour etre par là même en etat de la vendre dans l’ouvrage à un prix plus modique.
